Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed January 14, 2022 have been fully considered and are for the most part helpful.  However patent law has requirements and stipulations with regard to the disclosure of an invention for good reason and some of those requirements remain unmet.
Specification - Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
2a.	reference character (10) has been used to designate both a base part and frame.  Albeit the frame forms the base part, the numeral designation should be used with consistency throughout the disclosure thereby adhering to the requirement of a written description that is clear, concise and contains exact terms.
2b.	reference character (20) designates both a control part and panel;
2c.	reference character (41) designates both a positioning feature and shoulder screw;
2d.	reference character (20) designates both a control part and panel;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objections discussed above.  
Regarding claim 1;  allowability resides at least in part with the prior art not showing or fairly teaching a vehicle horn control device comprising a control part movable with respect to a base part forming an electric circuit, switch, with one contact terminal on the control part and another contact terminal on the base part; wherein an elastic return feature is arranged to push the control part from a depressed position back to a rest position such that in the rest position the switch is closed in conjunction with ALL the remaining limitations within claim 1.

Conclusion
This application is in condition for allowance except for the formal matters detailed above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833